Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 04-2090

                              ABDUL KIGOZI,

                                Petitioner,

                                      v.

              ALBERTO R. GONZALES, ATTORNEY GENERAL,

                                Respondent.


              ON PETITION FOR REVIEW OF AN ORDER OF

                 THE BOARD OF IMMIGRATION APPEALS



                                   Before

                       Selya, Lipez and Howard,
                           Circuit Judges.



     Abdul Kigozi on brief pro se.
     Peter D. Keisler, Assistant Attorney General, Civil Division,
Christopher C. Fuller, Senior Litigation Counsel, and Janice K.
Redfern, Attorney, Office of Immigration Litigation, on brief for
respondent.




                           September 8, 2005
          Per Curiam.         Petitioner Abdul Kigozi, a native and

citizen of Uganda, seeks review of an order of the Board of

Immigration Appeals (BIA) summarily affirming a decision of an

Immigration Judge (IJ).       The IJ denied requests for three forms of

relief: asylum, withholding of removal, and protection under the

Convention Against Torture (CAT).          We lack jurisdiction to review

either the asylum claim (because it was dismissed as untimely) or

the CAT claim (because it was not pursued before the BIA).             Our

merits review is accordingly confined to the claim for withholding.

Having found substantial evidence supporting the denial of that

request, we deny the petition for review.

          The general rule, subject to certain exceptions, is that

an asylum claim must be filed within one year of an alien’s arrival

in this country.       See 8 U.S.C. § 1158(a)(2)(B).       Petitioner, who

arrived on November 17, 1999, missed this deadline by at least

eight months.        To overcome this default, he sought to invoke an

exception that applies when “extraordinary circumstances” have

contributed to the delay in filing.         Id. § 1158(a)(2)(D).    In one

respect, petitioner had a colorable (if unfortunate) argument:

several weeks before the deadline expired, he had been diagnosed

with   both    HIV     and   tuberculosis    and   had   been   temporarily

quarantined.    Yet the IJ deemed the exception inapplicable because

petitioner had unjustifiably waited until the eleventh hour to

initiate the application process.          Petitioner’s challenge to this


                                     -2-
ruling necessarily fails, inasmuch as we lack jurisdiction to

review it.     By statute, “‘[n]o court shall have jurisdiction to

review   any   determination     of   the   Attorney   General’   concerning

whether an applicant for asylum filed an untimely application or

qualifies for the exception to the filing requirement.”            Njenga v.

Ashcroft, 386 F.3d 335, 339 (1st Cir. 2004) (quoting 8 U.S.C. §

1158(a)(3)); accord, e.g., Sharari v. Gonzales, 407 F.3d 467, 473

(1st Cir. 2005).

           We also lack jurisdiction to review petitioner’s CAT

claim, due to his failure to pursue it before the BIA.            In neither

his notice of appeal nor his brief to the BIA did he make any

reference to this claim.       Exhaustion of administrative remedies is

statutorily    mandated,   see    8   U.S.C.   §   1252(d)(1),    and   is   a

jurisdictional requirement, see, e.g., Un v. Gonzales, 415 F.3d

205, 210 (1st Cir. 2005); Sousa v. INS, 226 F.3d 28, 31-32 & n.3 (1st

Cir. 2000). Accordingly, “theories not advanced before the BIA may

not be surfaced for the first time in a petition for judicial

review.”     Makhoul v. Ashcroft, 387 F.3d 75, 80 (1st Cir. 2004).

This rule applies even where, as here, the BIA has summarily

affirmed and we are thus reviewing the IJ’s decision.             See, e.g.,

Un, 415 F.3d at 210-11 (declining to consider CAT claim); Olujoke

v. Gonzales, 411 F.3d 16, 22-23 (1st Cir. 2005) (same).           We add that

petitioner’s challenge in this regard would likely fail on the

merits in any event, as the following discussion suggests.


                                      -3-
             This leaves petitioner’s claim for withholding of removal

under 8 U.S.C. § 1231(b)(3).            To obtain such relief, petitioner

must show that, if removed, “he is more likely than not to face

persecution on account of race, religion, nationality, membership

in a particular social group, or political opinion.”              Sharari, 407

F.3d at 474.     He can do so in either of two ways: (i) by showing

that he has suffered such persecution in the past, thereby creating

a rebuttable presumption of its recurrence; or (ii) by showing that

it is more likely than not that he will suffer such persecution in

the future, i.e., that he has a well-founded fear thereof which is

both subjectively genuine and objectively reasonable.                 See, e.g.,

Silva v. Ashcroft, 394 F.3d 1, 4 (1st Cir. 2005).                We review the

agency’s findings for substantial evidence and will reverse only if

the evidence “would compel a reasonable factfinder to make a

contrary determination.”         Id. at 5 (quoting Aguilar-Solis v. INS,

168   F.3d   565,   569   (1st   Cir.    1999),   and   citing    8    U.S.C.   §

1252(b)(4)(B)).

             The evidence pertinent to this claim can be briefly

recounted.      Petitioner’s      fear   of   persecution   stems      from   his

political activities in Uganda between 1988 and 1994.              During that

time, first as a college student and then as an instructor, he was

involved with an organization called the “Allied Democratic Forces”

(ADF)–-a rebel group opposed to the policies of the governing




                                        -4-
regime.    Petitioner served as a recruiter and attended clandestine

meetings.    His father was also a supporter.

            In July 1994, petitioner was seized by armed men and

taken to a military prison, where he was detained for at least nine

days.     He was there questioned about the ADF’s operations, was

physically abused on a regular basis, and was seriously beaten at

least twice, suffering internal injuries and a lost tooth in the

process.     He was then released without explanation or charges.

Within    weeks,   petitioner   was    summarily   fired   from    his   two

government-affiliated    jobs   (as    bank   researcher   and    university

lecturer), for reasons that he suspected were connected to his ADF

activity.

            For nearly three years thereafter, petitioner remained in

Uganda in the same geographical location as before. Various family

members lived with or near him, including his parents, his two

young children, and his girlfriend (who was also the mother of his

children).    Unable to find work, allegedly because his arrest had

saddled him with an “anti-government” reputation, he was forced to

rely on savings and friends.            Petitioner suffered no further

physical abuse during this period but continued to be questioned

occasionally, even though he had ceased all political activity

after his detention. He asserted that such questioning amounted to

“psychological torture” but did not elaborate.




                                      -5-
          In March 1997 petitioner moved to South Africa, where he

obtained a teaching position.      He decided to leave Uganda, he

testified, because the questioning of him had “intensified” and

people had started “disappearing.” At some point in 1998, he began

receiving anonymous telephone calls from individuals with Ugandan

accents who accused him of continuing to support the ADF.      As a

result, petitioner relocated to Namibia in February 1999, where he

secured another teaching job.    Despite his efforts to conceal his

whereabouts, the anonymous calls resumed in June or July of that

year, numbering about three per month. And they grew more ominous,

warning petitioner that “wh[er]ever you go we’re following you and

we will get you.”   Petitioner again packed up and, with a visitor’s

visa, arrived in the United States in November 1999.

          Petitioner’s family members, meanwhile, have remained in

Uganda.   Several months after petitioner’s departure, his father

was questioned about his whereabouts; the same thing happened in

December 1999 after petitioner had left Namibia.    Otherwise, none

of petitioner’s family members have been harassed on account of his

ADF involvement. Petitioner also testified that his father in 1996

was himself accused of being an ADF sympathizer, but that nothing

came of the incident.

          While we do not minimize the mistreatment involved here,

cf. Bocova v. Gonzales, 412 F.3d 257, 263 (1st Cir. 2005) (“any

beating at the hands of the police is one beating too many”), we


                                 -6-
cannot say that this evidence compels a conclusion contrary to that

reached below.             As did the IJ, we think it significant that

petitioner     ceased       all     political     activity    following     his    1994

detention; that he was able to travel in and out of the country in

1997 without difficulty; that during the 32 months between his

detention and his departure, he remained in the same geographical

location without suffering further harm; and that his family

members, including his ADF-sympathizing father, have continued to

reside   in    that    area    without     serious       incident.     Moreover,     in

response to comparable accounts of physical abuse, this court and

others have upheld denials of relief, even in the more lenient

asylum context. See, e.g., id. (collecting cases and describing as

important factor “whether the mistreatment can be said to be

systematic      rather       than    reflective     of    a   series   of   isolated

incidents”).          We    also    note   that    the    circumstances     here    are

sufficiently distinguishable from those in our recent Un decision

to avoid the concerns raised there (which petitioner has not voiced

in any event).        See 415 F.3d at 208-10.

              The petition for review is denied.              The motion for stay

of removal is denied as moot.




                                           -7-